 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STONE BREWING CO., LLC,                          Case No.: 3:18-cv-00331-BEN-JMA
12            Plaintiff/Counterclaim-Defendant,
                                                      ORDER:
13   v.
                                                      (1) DENYING MOTION FOR
14   MILLERCOORS LLC,
                                                      PRELIMINARY INJUNCTION, and
15            Defendant/Counterclaim-Plaintiff.
                                                      (2) DENYING AMENDED MOTION
16
                                                      TO DISMISS COUNTERCLAIMS
17
                                                      [Doc. No. 28, 30.]
18
19         In this trademark infringement case, Plaintiff/Counterclaim-Defendant STONE
20   BREWING CO., LLC, (“Stone”) seeks a preliminary injunction against
21   Defendant/Counterclaim-Plaintiff MILLERCOORS LLC (“Miller”) enjoining it from
22   using the STONE® mark in connection with KEYSTONE beer products. In addition,
23   Stone moves to dismiss Miller’s four counterclaims asserted against it.
24         For the reasons stated below, the Court DENIES Stone’s request for a preliminary
25   injunction. In addition, the Court DENIES Stone’s motion to dismiss Miller’s
26   counterclaims.
27   ///
28   ///

                                                  1
                                                                               3:18-cv-00331-BEN-JMA
 1                                        BACKGROUND
 2   I.     Factual Background
 3         Plaintiff Stone is a San Diego-based craft brewer that has sold its artisanal Stone®
 4   beers nationwide for over two decades. (Doc. No. 1 ¶ 17.)
 5         From the beginning, Stone developed and maintained its trademark and brand.
 6   Stone’s founders applied for the STONE® mark on July 29, 1997. Id. at 4. The mark
 7   was registered without objection on June 23, 1998, under U.S. Registration No.
 8   2,168,093. Id. Roughly ten years later, on or about June 28, 2008, the Patent Trade
 9   Office (“PTO”) recognized Stone’s continuous use of the brand accepted and granted
10   Stone’s Combined Declaration of Use and Incontestability application, making the
11   STONE® incontestable. Id. Today, every Stone beer proudly bears the registered
12   incontestable trademark STONE®. Id. ¶ 20.
13         Defendant Molson Coors is a multinational beer conglomerate formed after a series
14   of mergers involving Coors, Miller, and Canadian brewing giant Molson. In the United
15   States, Molson Coors operates through its subsidiary, Defendant Miller. Among the
16   dozens of brands in its portfolio, Miller has sold domestic lager brand Keystone since
17   1989. Id. at 33.
18         The Keystone line of beers consists of Keystone, Keystone Ice, and Keystone
19   Light. (Doc. No. 44 at 1.) Since its inception, Miller and its predecessors have sold its
20   “Keystone” sub-premium beer brand in cans with a primary KEYSTONE mark and
21   prominent imagery of the Colorado Rocky Mountains. (Doc. No. 1 at 34.) The name
22   “Keystone” is the name of a popular ski resort town founded in the 1970s in Colorado.
23   The mountain range depicted on the can is styled after the Wilson Peak located in the
24   Rockies. Id.
25         From 1989 through today, Keystone cans have been updated from time to time but
26   have always prominently featured the KEYSTONE® mark. For at least the past twenty-
27   three years, Keystone packaging and advertising have also borne the nickname
28   ‘STONES.’ (Doc. No. 44 at 1.)

                                                  2
                                                                             3:18-cv-00331-BEN-JMA
 1         Miller undertook efforts to ‘refresh’ its KEYSTONE image by introducing an
 2   updated can and package design, in or around April 2017. Id. ¶ 38. Miller also began
 3   acquiring various independent craft beer breweries like Saint Archer Brewing, through its
 4   craft beer holding entity, Tenth and Blake Beer Company, to expand its holdings and
 5   reduce competition. Id. ¶ 38.
 6         Miller’s ‘refreshed’ can design took “KEYSTONE” and separated “KEY” and
 7   “STONE” onto separate lines. (Doc. No. 30-1 at 10.) Its ‘refreshed’ packaging
 8   emphasized “STONE” rather than “KEYSTONE” Id. Similar advertising campaigns
 9   began to feature the redesigned Keystone can often accompanied by slogans or taglines
10   such as the August 2017 campaign “Hunt the STONE.” Id.
11         Since introducing the ‘refreshed’ can and package design, Keystone Light has gone
12   from Miller’s worst, to its best-selling beer of the entire Keystone line.
13         At this same time, Stone noticed a discernable drop in its sales as current and
14   potential purchasers were allegedly confused by Keystone’s new can and packaging. For
15   example, in December 2017, a consumer reached out to Stone to inquire about the
16   brewery’s new “STONE LITE” product – a non-existent beer that appears only in
17   Miller’s advertising. (Doc. No. 1 ¶ 66.)
18         In the high-velocity beer market, where consumers make quick decisions between
19   a proliferating array of brands, the effects of even initial confusion are likely to be
20   momentous. Id. ¶ 63. To further complicate matters, in many areas of the country,
21   STONE® and KEYSTONE® use identical distribution and marketing channels. Id. ¶ 64.
22         Stone filed suit in this matter out of concern for its brand reputation. These same
23   concerns led it to file the current motions for preliminary injunction and dismissal of the
24   counterclaims.
25         Procedural Background
26         On February 12, 2018, Stone filed its Complaint against Defendant Molson Coors
27   Brewing Company (“Molson”), and Defendant and Counter-Claimant Miller alleging (1)
28

                                                    3
                                                                                  3:18-cv-00331-BEN-JMA
 1   Trademark Infringement; (2) False Designation of Origin; (3) Trademark Dilution; (4)
 2   Unfair Competition; and (5) Declaratory Relief. (Doc. No. 1.)
 3         On May 9, 2018, Stone filed an Amended Motion to Dismiss Counterclaims.
 4   (“Motion”). (Doc. No. 28.) On July 2, 2018, Miller filed its Reply in Opposition to
 5   Motion to Dismiss Counterclaims. (Doc. No. 41.) Stone filed its Response in Support of
 6   its Motion to Dismiss Counterclaims. (Doc. No. 53.)
 7         On May 31, 2018, Stone filed a Motion for a Preliminary Injunction (“Prelim.
 8   Injunct.”). (Doc. No. 30.) On July 30, 2018, Miller filed its opposition. (Doc. No. 44.)
 9   On August 14, 2018, Stone filed its Response in Support of its Motion for Preliminary
10   Injunction. (Doc. No. 63.)
11         Pursuant to civil local rule 7.1.d.1, this Court finds these motions suitable for
12   determination without oral argument.
13                                          DISCUSSION
14         First, the Court will weigh each of the Winter factors to decide whether a
15   preliminary injunction should be granted. The Court will then consider the motion to
16   dismiss Miller’s counterclaims.
17   I.    Preliminary Injunction
18         “A preliminary injunction is an extraordinary and drastic remedy” that is “never
19   awarded as of right.” Munaf v. Green, 128 S. Ct. 2207, 2218 (2008). It “may only be
20   awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.
21   Natural Res. Def. Council, Inc., 129 S. Ct. 365, 376 (2008). Additionally, mandatory
22   injunctions, those going “beyond maintaining the status quo” are “particularly
23   disfavored.” Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320 (9th Cir. 1994).
24         A. Likelihood of Success on the Merits
25         To prevail on a claim of trademark or trade name infringement, a plaintiff “must
26   prove: (1) that it has a protectable ownership interest in the mark; and (2) that the
27   defendant’s use of the mark is likely to cause consumer confusion.” Network
28   Automation, Inc. v. Advanced Sys. Concepts, 638 F.3d 1137, 1144 (9th Cir. 2011)

                                                   4
                                                                               3:18-cv-00331-BEN-JMA
 1   (quoting Dep’t of Parks & Rec. v. Bazaar Del Mundo, Inc., 448 F.3d 1118, 1124 (9th Cir.
 2   2006)).
 3                1. Stone Has a Protectable Ownership Interest Over Its Mark
 4         Both registered and unregistered trade names and trademarks are protected under the
 5   Lanham Act. Halicki Films, LLC v. Sanderson Sales and Mktg., 547 F.3d 1213, 1225-26
 6   (9th Cir. 2008); see also GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1205 n.3 (9th
 7   Cir. 2000). “It is axiomatic in trademark law that the standard test of ownership is priority
 8   of use.” Sengoku Works v. RMC Int’l, 96 F.3d 1217, 1219 (9th Cir. 1996).
 9         Here, it is indisputable that Stone holds a valid trademark in STONE® as it was
10   registered by to Patent Trade Office (“PTO”) without objection on June 23, 1998, under
11   U.S. Registration No. 2,168,093. (Doc. No. 30-1 at 3-4.) Ten years later, in 2008, the PTO
12   accepted Stone’s Combined Declaration of Use and Incontestability making STONE®
13   “incontestable” as a matter of law. Id.
14         Thus, Stone has a protectable ownership interest in the STONE® mark.
15                2. Likelihood of Confusion
16         In determining whether there is a likelihood of confusion, a court is to weigh the
17   following factors: 1) the strength of the mark; 2) proximity of the goods; 3) similarity of
18   the marks; 4) evidence of actual confusion; 5) marketing channels used; 6) type of goods
19   and the degree of care likely to be exercised by the purchaser; 7) the defendant’s intent in
20   selecting the mark; and 8) likelihood of expansion of the product lines. See AMF Inc. v.
21   Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979). The similarity of the marks, the
22   proximity of the goods and marketing channels used constitute “the controlling troika in
23   the Sleekcraft analysis.” GoTo.com, 202 F.3d at 1205. However, the analysis is not to be
24   considered in a mechanical fashion, and instead, the importance of each Sleekcraft factor
25   will vary in each case. Brookfield Communs. Inc. v. W. Coast Entm’t Corp., 174 F.3d
26   1036, 1055 n.16 (9th Cir. 1999). A plaintiff need not satisfy all the Sleekcraft factors.
27   Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1125 (9th Cir. 2014).
28   ///

                                                   5
                                                                              3:18-cv-00331-BEN-JMA
 1                                        i. Strength of Mark
 2         First, in considering the strength of a mark, the Court considers the mark’s
 3   commercial and conceptual strength. See M2 Software, Inc., a Delaware corporation v.
 4   Madacy Entm’t, a corporation, 421 F.3d 1073, 1080-81 (9th Cir. 2005). “Trademarks
 5   are categorized as generic, descriptive, suggestive, and arbitrary or fanciful.” Id. at 1080
 6   (citing Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992)). “A generic
 7   mark is the least distinctive, and an arbitrary or fanciful mark is the most distinctive.” Id.
 8   (citing GoTo.com, Inc., 202 F.3d at 1207). “[A] mark’s conceptual strength is
 9   proportional to the mark’s distinctiveness.” Id.
10         Stone argues the STONE® mark is arbitrary and inherently distinctive in that it
11   does not describe Stone’s products and was chosen by Stone’s founders simply because
12   they liked the name. (Doc. No. 30-1 at 18.)
13         Miller argues that the STONE® mark is weak, proffering historical details about
14   “stone brewing”1 as well as the number of iterations of STONE or STONES in trademark
15   applications before 19962. (Doc. No. 44 at 17.) While factually interesting and
16   informative, it offers little more than conjecture to refute Stone’s position.
17         The Court finds Stone’s mark to be commercially strong and recognizable.
18   Moreover, while it is both nationally and internationally known, it need not reach the
19   level of worldwide profitability and recognition of other market icons like Apple or
20   Starbucks in order to be considered a “strong” mark. (Doc. No. 30-1 at 18.) Next, the
21
22
23   1
            “The ancient art of stone brewing” is an internationally recognized method of
     brewing beer. Stone brewing is a process by which heated stones are added to
24   unfermented beer-the result, known as “stone beer” (or “steinbier” pursuant to its German
25   heritage) continues to be brewed around the world, including in Stone’s old plant in San
     Marcos, California. (Doc. No. 44 at 17.)
26   2
            There were more than 2,700 instances of variations including STONE or STONES
27   in trademark applications filed before 1996 (when Plaintiff submitted its application);
     combined, there are more than 20 STONE-formative marks in the alcohol sector with
28   dates of first use predating Plaintiff’s first use date. (Doc. No. 44 at 17.)
                                                   6
                                                                               3:18-cv-00331-BEN-JMA
 1   Court considers what level of protection the STONE® is entitled to based on its
 2   conceptual strength. As relevant here, “[a]n arbitrary mark consists of ‘common words
 3   that have no connection with the actual product.’ On the other hand, the less protected
 4   ‘suggestive’ category requires the exercise of some imagination to associate the mark
 5   with the good or service.” Rearden LLC v. Rearden Commerce, Inc., 683 F.3d 1190,
 6   1211 (9th Cir. 2012) (internal citations omitted).
 7         STONE® may be considered a suggestive or possibly arbitrary mark. However,
 8   currently, the Court is unconvinced that STONE® is an arbitrary mark because the can
 9   and packaging incorporate more than just the letters STONE. For example, even a
10   glancing look at the “Selection of Stone’s Iconic Brews” in the Complaint show a large
11   gargoyle perched ominously over the STONE® mark, aptly described as Stone’s mascot.
12   (See Doc. No. 1 at 7.) Stone’s packaging appears to reflect the same. Taken together,
13   strengthens the Court’s finding that its mark is suggestive, not arbitrary. However, the
14   Court agrees, especially considering the marks incontestability, STONE® is entitled to
15   the strong protection afforded to suggestive marks.
16         Thus, this factor weighs in favor of Stone.
17                                      ii. Proximity of Goods
18         Second, the Court considers the proximity of the goods. The party seeking a
19   preliminary injunction “need not establish that the parties are direct competitors to satisfy
20   the proximity or relatedness factor. Related goods (or services) are those ‘which would
21   be reasonably thought by the buying public to come from the same source if sold under
22   the same mark.’” Rearden, 683 F.3d at 1212 (quoting Sleekcraft, 599 F.2d at 348 n.10).
23   A Court may consider the parties to be competitors if they sell goods in the same industry
24   or if their goods are complementary. See id.
25         Stone and Miller are both nationally known beer producers. Miller is a “mass
26   production” conglomerate of breweries, while Stone is a small, but quickly rising
27   independent brewer of artisan craft beers. Stone is not challenging all the beers that
28   Miller produces, only the Keystone line—specifically, Keystone Light, or so-called

                                                    7
                                                                              3:18-cv-00331-BEN-JMA
 1   “STONE Light”—because they would be more likely to be confused by a consumer
 2   looking to purchase a STONE® beer than a Miller product. Since both beers are
 3   distributed nationally, consumers may encounter both products in close proximity in
 4   stores or establishments serving both brands. Since Stone and Miller both produce a beer
 5   which is distributed nationally, a consumer is likely to encounter both within close
 6   proximity of the other, making it is reasonable to consider Miller a direct competitor of
 7   Stone.
 8            Thus, this factor weighs in favor of Stone.
 9                                     iii. Similarity of the Marks
10            Third, the Court considers the similarity of the marks. The marks at issue, in this
11   case, are a matter of perspective and weigh heavily on the products staging and the angle
12   of the viewer.
13            Stone contends that Miller has rebranded “Keystone” beer so that its primary
14   source identifier is “STONE.” (Doc. No. 30-1.) It has instructed retailers to display the
15   cans so that “KEY” is obscured. Id. Moreover, it has produced in-store displays on
16   which only “STONE” is visible. Id. In doing so, Miller has adopted Stone’s STONE®
17   mark to market its identical product-beer which leads to consumer confusion.3 Id.
18            Miller does not contest Keystone Light cans have “STONE” prominently printed
19   along the side in a large font. (Doc. No. 44 at 20.) However, what Stone conveniently
20   fails to mention is that a consumer picking up, or even just looking at a Keystone can see
21   the full name KEYSTONE Light (twice), as well as the bright-yellow house mark of
22
23
24
25
26   3
            Stone alleges actual consumer response and survey responses evidence the
27   confusion generated in the market by nature of Miller’s rebrand. (STONE Decl. at ¶ 61
     (“I almost fell for it . . . It was with the cheaper beers as an individual can to buy. I
28   thought nice, a cheap stone, I’ll try this one out. . .”); Stewart Decl. at ¶¶ 6-7.)
                                                    8
                                                                                3:18-cv-00331-BEN-JMA
 1   Coors, printed on the can as well. Id. Moreover, as reflected by the Stone tweet that
 2   Miller cites in its Response, Stone was well aware of this fact.4 Id.
 3         After reviewing the parties’ arguments and the products themselves, the Court
 4   finds there are more differences in the marks than similarities when considered in their
 5   entirety and as they appear in the marketplace.
 6         Thus, this factor weighs in favor of Miller.
 7                                iv. Evidence of Actual Confusion
 8         Fourth, “a court conducting a trademark analysis should focus its attention on the
 9   relevant consuming public.” Rearden, 683 F.3d at 1214. “The test for likelihood of
10   confusion is whether a ‘reasonably prudent consumer’ in the marketplace is likely to be
11   confused as to the origin of the good or service bearing one of the marks.’” Entrepreneur
12   Media, Inc. v. Smith, 279 F.3d 1135, 1140 (9th Cir. 2002) (quoting Dreamwerks
13   Production Group, Inc. v. SKG Studio, 142 F.3d 1127, 1129 (9th Cir. 1998)).
14   “Accordingly, trademark infringement protects only against mistaken purchasing
15   decision and not against confusion generally.” Rearden, 683 F.3d at 1214 (citation,
16   quotation marks, and brackets omitted). Litigants may satisfy the likelihood of confusion
17   by providing direct evidence of consumer confusion. Yet in Rearden, the Ninth Circuit
18   concluded that non-consumer confusion may be relevant in three overlapping
19   circumstances “where there is confusion on the part of (1) potential consumers; (2) non-
20   consumers whose confusion could create an inference that consumers are likely to be
21   confused; and (3) non-consumers whose confusion could influence consumers.” Id.
22         First, Stone provides survey results showing (what it alleges is) conclusive proof of
23   consumer confusion caused by Miller’s intentional rebranding. To conduct the research,
24   Stone commissioned Professor David Stewart, Ph.D. (“Stewart”). The professor
25
26
27   4
            CTC Decl., Ex. 14 (Stone Brewing tweet: “[T]he pictures we show aren’t
     important. … We know anyone, including a judge, is plenty able to turn a can & see the
28   entirety of it for themselves.”). (Doc. No. 44 at 20.)
                                                  9
                                                                             3:18-cv-00331-BEN-JMA
 1   designed a controlled, scientific survey to determine the precise level of confusion caused
 2   by Miller’s rebranding of Keystone as “STONE.” (Doc. No. 30-1 at 12.) Dr. Stewart’s
 3   “Squirt” survey asked targeted, non-suggestive questions of 501 beer consumers using
 4   actual images and in-store displays as stimuli. Id. According to the results of the survey,
 5   an extraordinary level of confusion between the parties’ competing “STONE” products
 6   and advertising existed. Id.
 7         Miller contends that Stewart’s survey is flawed because it fails to use actual images
 8   and typical Keystone packaging that was available for commercial purchase and
 9   subsequently photographed for use conducting the survey. (Doc. No. 44 at 12.) Miller
10   commissioned Hal Poret (“Poret”), an expert who has conducted more than 1,000 surveys
11   on consumer perceptions and opinions, to review Stewart’s survey and to conduct its own
12   study to determine consumer confusion. Id. at 13. Following Stewart’s methodology,
13   but using actual accurate and typical representations of the Keystone can and packaging,
14   Poret redid the survey, finding that not only did the level of consumer confusion drop, in
15   some cases, showed no likelihood of consumer confusion at all. Id. at 13-14. Such
16   results are either neutral or slightly favor Miller.
17         Next, Stone also offered what it called “actual consumer statements of confusion.”
18   (Doc. No. 33-1 at 23.) The proffered consumer statements offered little more than
19   conjecture and no support to Stone’s claims of consumer confusion. Even assuming the
20   statements were valid, a tweet showing a picture of a beer truck trailer with one of the
21   doors rolled up (likely due to the driver making a delivery) so that the Miller product
22   displayed on the side reflects “Stone” instead of “Keystone” is irrelevant and offers no
23   support to a determination of consumer confusion. (See Doc. No. 44 at 24.)
24         Thus, both factors considered weigh even, if not slightly for Miller.
25                                    v. Marketing Channels Used
26         Fifth, the Court considers the marketing channels used. “Convergent marketing
27   channels increase the likelihood of confusion.” Sleekcraft, 599 F.2d at 353. Both Stone
28   and Miller sell through thousands of the same stores, restaurants, pubs and liquor stores.

                                                    10
                                                                              3:18-cv-00331-BEN-JMA
 1   (Doc. No. 30-1 at 22.) The products literally are seen on the same aisle. Id. Moreover,
 2   both Stone and Miller also advertise and sell merchandise through their corresponding
 3   websites, market via the same social media channels (including Facebook, Twitter, and
 4   Instagram), and use similar in-store displays and brand packaging. Id. However, “where
 5   both parties utilize the Internet,” or some other “less obscure” channel to market the
 6   products at issue, “the Ninth Circuit has found this factor carries little weight in the
 7   likelihood of confusion calculation.” Hanginout, Inc. v. Google, Inc., 54 F. Supp. 3d
 8   1109, 1127 (S.D. Cal. 2014) (quoting and finding controlling Network Automation, Inc. v.
 9   Advanced Sys. Concepts, Inc., 638 F.3d 1137 (9th Cir. 2011) and Playboy Enters., Inc. v.
10   Netscape Commc’ns Corp., 354 F.3d 1020 (9th Cir. 2004)). Miller also notes that Stone
11   concedes it has a “no-advertising policy,” and does not pay for advertising in broadcast or
12   print or billboards, whereas the Keystone franchise has historically and continuously
13   targeted all those outlets. (Doc. No. 44 at 25.).
14         Thus, considering the aforementioned, this factor weighs even.
15         vi. Type of Goods and Degree of Care likely to be Exercised by the Purchaser
16         Sixth, the Court considers the type of good and degree of care likely to be
17   exercised by purchasers. The lower the customer care the greater the likelihood of
18   confusion. Network Automation, 638 F.3d at 1152 (citing Playboy Enterprises, Inc. v.
19   Netscape Commc’ns Corp., 354 F.3d 1020, 1028 (9th Cir. 2004)). “Consumer care for
20   inexpensive products is expected to be quite low.” Playboy, 354 F.3d at 1028.
21   Moreover, when it comes to alcoholic beverages, courts have held that consumers are
22   likely to use a relatively low degree of care when selecting products, thus increasing the
23   likelihood of confusion between related products using similar marks. Fleischmann
24   Distilling Corp. v. Maier Brewing Co., 967 F.2d 1280, 1291 (9th Cir. 1992).
25         Stone argues that in this case, there is an even stronger likelihood of confusion
26   when a beer consumer walks into a grocery store and asks for a “Stone” beer, because he
27   or she is more likely to be directed to the Stone selection, which carries the STONE®
28   mark, than they are to a Miller-Keystone beer. (Doc. No. 33-1 at 19.) If upon asking a

                                                   11
                                                                                3:18-cv-00331-BEN-JMA
 1   consumer is referred to the STONE® products, Stone’s argument about confusion is
 2   unclear.
 3         In response to this factor, Miller notes that Stone pointedly danced around this
 4   issue and did not answer how much care consumers would exercise when looking to
 5   make a purchase of its products. However, even if it had, Miller argues there are
 6   sufficient differences in the cans, packaging, and price between Stone and Keystone that
 7   consumers would likely know the difference. The Court agrees.
 8         Thus, this factor weighs in Miller’s favor.
 9                         vii. Defendant’s intent in Selecting the Marks
10         Seventh, the Court considers Stone’s intent in selecting its mark. The Ninth Circuit
11   has previously “emphasized the minimal importance of the intent factor.” GoTo.com, 202
12   F.3d at 1208 (citing Brookfield Commc’ns, 174 F.3d at 1059). Nonetheless, where “one
13   party knowingly adopts a mark similar to another’s ... courts presume that the defendant
14   will accomplish its purpose and that the public will be deceived.” Acad. of Motion Picture
15   Arts & Scis. v. Creative House Promotions, Inc., 944 F.2d 1446, 1456 (9th Cir. 1991).
16         Stone argues that it is undisputed that Miller was aware of its trademark when it
17   began selling its refreshed Keystone Light products. (Doc. No. 30-1 at 26.) Further,
18   “knowing use” of a mark that is identical to that of the trademark owner constitutes “strong
19   evidence of intentional infringement and the likelihood of confusion.” Plasticolor Molded
20   Prod. V. Ford Motor Co., 698 F. Supp. 199, 201 (C.D. Cal. 1988). Equally important,
21   proceeding to use a mark after being rejected by the PTO on likelihood-of-confusion
22   grounds establishes intent to infringe under Sleekcraft.5 Id.
23         Miller argues that it has demonstrated prior, continuous use of STONE and STONES
24   in connection with Keystone beer dating back to at least 1995. (Doc. No. 44 at 27.) Stone’s
25
26
     5
27          In 2007 and then again years later, Miller attempted to trademark similar iterations
     to the STONE® mark only to be rejected by the PTO which explained that confusion was
28   “extremely likely” to occur. (Doc. No. 30-1 at 27.)
                                                  12
                                                                             3:18-cv-00331-BEN-JMA
 1   only “evidence” of bad intent boils down to two points, which are of questionable
 2   significance when considered in view of the fact that Miller is the senior user of the mark:
 3   (1) Miller was aware of Stone prior to 2017, and (2) Miller attempted (unsuccessfully) to
 4   register with the PTO its common law marks STONES and HOLD MY STONES nearly a
 5   decade ago. Id. Both points are true, and neither is evidence of bad intent. Id.
 6         In this case, the Court notes that Miller was “aware” of Stone’s STONE®, without
 7   more, “provides no direct evidence of [Miller’s] judgment concerning likely confusion.”
 8   Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1148 (9th Cir. 2002) (“inference from
 9   knowledge and similarity, however, does not add much in answering the ultimate
10   question here, likelihood of confusion.”). Neither side has produced enough evidence of
11   Miller’s intent in selecting to use what it refers to as its common law mark for more than
12   a decade.
13         Thus, the Court cannot make a determination as to Miller’s intent at this time. This
14   factor is therefore neutral.
15                        viii. Likelihood of Expansion of the Product Lines
16         Eighth, the Court considers the likelihood of expansion of the plaintiff’s product
17   lines. “Inasmuch as a trademark owner is afforded greater protection against competing
18   goods, a ‘strong possibility’ that either party may expand his business to compete with
19   the other will weight in favor of finding that the present use is infringing. When goods
20   are closely related, any expansion is likely to result in direct competition.” Sleekcraft,
21   599 F.2d at 354 (citations omitted). “Where two companies are direct competitors, this
22   factor is unimportant.” Network Automation, 683 F.3d at 1153. Because the Court has
23   found that Stone and Miller are direct competitors, see Part III.A.1.ii, “this factor is
24   unimportant.” Network Automation, 638 F.3d at 1153.
25         Thus, this factor weighs neutral.
26                            ix. Stone’s Trademark Infringement Claim
27         As provided above, to prevail on a trademark infringement claim, a plaintiff “must
28   prove: (1) that it has a protectable ownership interest in the mark; and (2) that the

                                                   13
                                                                                3:18-cv-00331-BEN-JMA
 1   defendant’s use of the mark is likely to cause consumer confusion.” Network
 2   Automation, 638 F.3d at 1144. The first element favors Stone because it has an
 3   incontestable trademark over STONE®. As to the second element, on balance the
 4   Sleekcraft factors moderately favor Stone.
 5         The following factors favor Stone to varying degrees: (1) the strength of the mark;
 6   and (2) proximity of the goods. The similarity of the marks, proximity of the goods and
 7   marketing channels used are the most important factors, and two of them favor Stone.
 8   GoTo.com Inc. v. Walt Disney Co., 202 F.3d 1199, 1205 (9th Cir. 2000). The (3)
 9   marketing channel favor’s Miller, as well as (6) the type and degree of care. The
10   remaining factors are either equal or neutral making them insignificant to this analysis.
11         Taking all the factors into account, the Court finds that Stone’s trademark
12   infringement claim against Miller is moderately strong.
13         B. Stone Has Not Shown A Likelihood of Suffering Irreparable Harm
14         A plaintiff must “demonstrate a likelihood of irreparable injury—not just a
15   possibility—in order to obtain preliminary relief.” Winter, 555 U.S. at 21, 129 S. Ct. 365.
16   “Those seeking injunctive relief must proffer evidence sufficient to establish a likelihood
17   of irreparable harm.” Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d
18   1239, 1251 (9th Cir. 2013). “Evidence of threatened loss of prospective customers or
19   goodwill certainly supports a finding of the possibility of irreparable harm.” Stuhlbarg
20   Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 841 (9th Cir. 2001). “Loss
21   of goodwill may include a change in the marketplace resulting from customers establishing
22   relationships with low-cost infringers.” QBAS Co., Ltd. v. C. Walters Intercoastal Corp.,
23   2010 WL 7785955, at *12 (C.D. Cal. Dec. 16, 2010).
24         Stone falls short of establishing that absent a preliminary injunction, it would
25   suffer irreparable harm. Its claims of irreparable harm boil down to a loss of goodwill,
26   which may qualify as irreparable harm. Rent-A-Center, Inc. v. Canyon Television &
27   Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991). Yet Stone’s arguments of
28

                                                  14
                                                                              3:18-cv-00331-BEN-JMA
 1   irreparable harm all overlap with its allegations that the Court found insufficient about
 2   the existence of actual confusion.6
 3          Thus, because Stone is hard-pressed to demonstrate it would suffer any harm
 4   absent a preliminary injunction, it falls far short of demonstrating that it would suffer
 5   irreparable harm in the absence of the Court granting a preliminary injunction.
 6          C. The Remaining Winter Factors Do Not Favor Granting a Preliminary
            Injunction.
 7
 8          Stone has demonstrated that it has a moderately strong infringement claim against
 9   Miller, but not that it would suffer irreparable harm absent a preliminary injunction. This
10   second finding alone is enough to deny Stone’s request for a preliminary injunction
11   because all of the Winter factors must be satisfied to grant a preliminary injunction.
12   Winter, 555 U.S. at 20. Even considering the rest of Stone’s arguments under the
13   balancing of the equities and public interest factors of the Winter test, the Court would
14   find Stone is not entitled to a preliminary injunction because Stone merely reiterates its
15   largely unfounded consumer and non-consumer confusion allegations.
16          On the other hand, Miller does allege that it would be harmed by the Court’s
17   granting of a preliminary injunction against it because, for example, it would have to
18   change the cans and packaging of the challenged “Keystone Light” product that it has
19   been using for well over a year. (Doc. No. 44 at 18.) Though the Court has found that
20   Stone’s trademark infringement claim is moderately strong, this by no means suggests
21   that the burden to Miller is irrelevant. Miller has not been found liable of trademark
22   infringement. Lastly, neither party presents a persuasive argument on the fourth Winter
23   factor: the public interest.
24
25
     6
           Stone argues that it will suffer irreparable harm in the following area’s if the Court
26   does not grant its request for a preliminary injunction: (1) Diversion of Unknowable and
27   Incalculable Sales; (2) Loss of Control Over the STONE® Brand; (3) Destruction of
     STONE®’s Hard-Earned Reputation and Goodwill; and (4) Miller causing Long-Term
28   Reverse Confusion. (See Doc. No. 33-1 at 29-32.)
                                                   15
                                                                               3:18-cv-00331-BEN-JMA
 1         Therefore, the Court DENIES Stones Motion for Preliminary Injunction.
 2   II.   Amended Motion to Dismiss Counterclaims
 3         A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
 4   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “A
 5   motion to dismiss a counterclaim brought pursuant to Federal Rule of Civil Procedure
 6   12(b)(6) is analyzed under the same standard as a Rule 12(b)(6) motion to dismiss a
 7   plaintiff’s complaint.” Leadership Studies, Inc. v. Blanchard Training & Dev., Inc., No.
 8   15CV1831-WQH-KSC, 2017 WL 3315652, at *4 (S.D. Cal. Aug. 2, 2017). On a motion
 9   to dismiss, allegations of material fact are taken as true and construed in the light most
10   favorable to the non-movant. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir.
11   1996). The Court, however, need not accept as true “allegations that are merely conclusory,
12   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig.,
13   536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need not allege detailed factual
14   allegations, it must contain enough factual matter, accepted as true, to “state a claim to
15   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
16   A claim is facially plausible when it “allows the court to draw the reasonable inference that
17   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
18   (2009).
19         If a court grants a motion to dismiss, leave to amend should be granted unless the
20   pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203
21   F.3d 1122, 1127 (9th Cir. 2000).
22         Furthermore, “on a motion to dismiss, several district courts within the Ninth Circuit
23   have found that counterclaims for declaratory relief are improper if ‘repetitious of issues
24   already before the court via the complaint o[r] affirmative defenses.’” Ketab Corp. v.
25   Mesriani & Assocs., No. 2:14-cv-07241-RSWL (MRW), 2014 WL 8022874, at *9 (C.D.
26   Cal. Dec. 4, 2014) (citing cases). See also Leadsinger, Inc. v. BMG Music Publ’g, 512
27   F.3d 522, 532 (9th Cir. 2008) (affirming dismissal of declaratory judgment suit).
28         In Miller’s answer to Stone’s complaint, it included four counterclaims for (1)

                                                  16
                                                                              3:18-cv-00331-BEN-JMA
 1   Declaratory relief regarding Miller’s “Prior-Use” and right to use “STONE and STONES
 2   to advertise Keystone Beer”; (2) Declaratory relief that Stone’s trademark is
 3   “unenforceable” due to “laches”; (3) Declaratory relief of “non-infringement” based on
 4   Miller’s “Prior-Use” of “STONE or STONES in its Keystone advertising; and (4)
 5   Declaratory relief from Stone’s incontestable STONE® trademark based on Miller’s
 6   supposed common law “exclusive right to use the Stone Mark.” (See Doc. No. 28 at 1-2.)
 7         A. Counterclaims 1 - 3
 8         Stone argues that Miller’s claims for declaratory relief are “mirror images” of other
 9   substantive causes of action. Thus, the request for a declaration that Miller’s “Prior-Use”
10   and right to use “STONE and STONES” to advertise “Keystone Beer,” presents issues
11   that arise in connection with the claims of Stone that Miller has infringed both.
12   Similarly, parallel are Miller’s claims two and three to matters raised by Stone in the
13   Complaint.
14         Miller has offered enough justification in its response to why its claims are not
15   redundant or why the same issues should be presented to the Court and a jury. Thus,
16   certain claims against Miller would be decided by a jury, while those for declaratory
17   relief would be presented to the Court. However, Stone has not shown that such parallel
18   issues could not potentially be resolved at a trial through an appropriate management
19   process. For example, the jury could be asked to provide an advisory opinion that the
20   Court would consider. It could also be asked to do so if Stone elected not to present its
21   claims at trial. This illustrates why “it is very difficult to determine whether the
22   declaratory judgment counterclaims really are redundant prior to trial.” Stickrath v.
23   Globalstar, Inc., No. C07-1941 THE, 2008 WL 2050990, at *5 (N.D. Cal. May 13,
24   2008).
25         For the foregoing reasons, the Motion to Dismiss Counterclaims is DENIED as to
26   Counts One, Two and Three, without prejudice to its renewal, based on further
27   developments in this action.
28   ///

                                                   17
                                                                               3:18-cv-00331-BEN-JMA
 1         B. Counterclaim 4
 2         As to Count four, Miller seeks declaratory relief from Stone’s incontestable
 3   STONE® trademark based on Miller’s supposed common law “exclusive right to use the
 4   Stone Mark.” (Doc. No. 28 at 2.) Stone contends that Miller’s claim fails because it does
 5   not plead a necessary element for the enjoyment of an “exclusive” trademark right by not
 6   alleging (or admitting) that the parties’ competing uses are incompatible. Id.
 7   Furthermore, it must also be dismissed because it violates any reasonable application of
 8   the statute of limitations or laches.
 9         First, Stone’s contention that Miller must abide by a heightened pleading standard
10   as set forth in Hydro-Dynamics, Inc. v. George Putnam & Co., Inc. as well as Rule 8’s
11   plausibility standard is unavailing. (See Hydro-Dynamics, Inc. v. George Putnam & Co.,
12   Inc., 811 F.2d 1470, 1473 (Fed. Cir. 1987); see also Fed. R. Civ. Proc. 8.
13         Under Rule 8’s liberal pleading standard as reflected in Twombly, to establish a
14   senior common-law right in a mark registered by a junior user, a party must show that (1)
15   its use of the mark began before the mark’s registration and publication; and (2) there has
16   been continuing use since that time. Casual Corner Assocs., Inc. v. Casual Stores of
17   Nevada, Inc., 4932 F.2d 709, 712 (9th Cir. 1974). (Doc. No. 41 at 17.)
18         In this case, Miller offered evidence reflecting that in 1995 (a year before Stone
19   submitted its application) it was using STONE in connection with Keystone beer.7 Id.
20   Moreover, Miller asserted that since at least 1995, STONES “has always appeared” on
21   Keystone Outer Packaging.8 Id.
22         While Stone remains focused on arguing that dismissal is necessary because Miller
23   fails to demonstrate “Continuous Use” and “Likelihood of Confusion,” in support of
24
25
     7
            Miller included a photo of Keystone Light Outer Packaging from 1995 as well as a
26   close-up of the copyright date stamped on the package. (Doc. No. 41 at 17.)
     8
27          In addition to the packaging, the averment that on information and belief Coors
     used ‘STONE in ads dating back to 1992-1993 plausibly demonstrates that Miller is
28   entitled to relief on this issue. Id.
                                                 18
                                                                              3:18-cv-00331-BEN-JMA
 1   counterclaim 4, at this early stage in the proceedings, the Court finds Miller has alleged
 2   enough facts and evidence to satisfy Rule 8 requirements and survive dismissal on this
 3   point.
 4            Next, Stone argues that Miller’s delay in bringing its “Common Law”
 5   Counterclaim is fatal without identifying the specific legal basis for its argument. (Doc.
 6   No. 28 at 19.) While it appears, Stone is alleging the claim is barred by the statute of
 7   limitations or laches, Stone does not respond to this observation in its reply to the
 8   opposition. (Doc. No. 53.) Accordingly, Miller submits arguments focused on the statute
 9   of limitations and/or the doctrine of laches. (Doc. No. 28 at 14-20.)
10            Any statute of limitations argument asserted by Stone would be premature. The
11   Court need not resolve this dispute now. Trademark infringement is an ongoing injury,
12   so “the statute of limitations is conceivably only a bar to monetary relief for the period
13   outside the statute of limitations; [a] plaintiff is free to pursue monetary and equitable
14   relief for the time within the limitations period.” Jarrow Formulas, Inc. v. Nutrition
15   Now, Inc., 304 F.3d 829, 837 (9th Cir. 2002) (citing Danjaq LLC v. Sony Corp., 263 F.3d
16   942, 953-54 (9th Cir. 2001); Hot Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 821-22 (7th
17   Cir. 1999); 4 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition §
18   31.33 (4th ed. 2001)). Thus, while the statute of limitations may be relevant to Miller’s
19   counterclaims at a later stage in this case, it does not operate to bar them in their entirety.
20            Any laches argument asserted by Stone would also be premature. This equitable
21   defense bars the claims of a plaintiff who “with full knowledge of the facts, acquiesces in
22   a transaction and sleeps upon his rights.” Danjaq LLC, 263 F.3d at 950-51 (internal
23   quotation marks omitted). A defendant asserting laches must establish both unreasonable
24   delay by the plaintiff and prejudice to himself. Id. In addition, in the trademark context,
25   the Court considers the following non-exhaustive factors in determining whether laches
26   applies: (1) the strength and value of trademark rights asserted, (2) plaintiff’s diligence in
27   enforcing the mark, (3) the harm to the senior user if relief is denied, (4) good faith
28   ignorance by a junior user, (5) competition between senior and junior users, and (6) the

                                                    19
                                                                                3:18-cv-00331-BEN-JMA
 1   extent of the harm suffered by a junior user because of a senior user’s delay. See E-Sys.,
 2   Inc. v. Monitek, Inc., 720 F.2d 604, 607 (9th Cir. 1983) (citing Carl Zeiss Stiftung v.
 3   V.E.B. Carl Zeiss, Jena, 293 F. Supp. 892, 917 (S.D.N.Y. 1968), affirmed and modified,
 4   433 F.2d 686, 703-704 (2d Cir. 1970)). Because of the fact-intensive nature of this
 5   inquiry, it is rarely susceptible to resolution at summary judgment, see Bratton v.
 6   Bethlehem Steel Corp., 649 F.2d 658, 666-67 (9th Cir. 1980), let alone at the pleading
 7   stage. Kourtis v. Cameron, 419 F.3d 989, 1000 (9th Cir. 2005) abrogated on other
 8   grounds by Taylor v. Sturgell, 553 U.S. 880 (2008) (noting that resolution of a laches
 9   defense at the pleading stage is even more difficult than at summary judgment “because
10   the defendant must rely exclusively upon the factual allegations set forth in the
11   complaint”).
12         Laches nevertheless may be applied here for two reasons. First, it would be argued
13   that Stone has unreasonably delayed bringing this suit because it has “known of Miller’s
14   existence and its use of the STONE® common law mark for many years. (Doc. No. 28 at
15   2.) As Stone notes, however, the fact that it has known of Miller’s existence for many
16   years does not necessarily imply that it has known of Miller’s infringement for many
17   years. (Doc. No. 41 at 17.) Construing all inferences in Miller’s favor, see Seven Arts,
18   733 F.3d at 1254, this allegation alone is insufficient to establish Stone’s laches defense
19   as a matter of law.
20         Second, laches may apply here because Miller had constructive knowledge of
21   Stone’s use of its mark “at least as early as July 29, 1997, when it filed its trademark
22   application with the USPTO,” or as of June 23, 1998, when the registration issued. (Doc.
23   No. 28 at 20.) Stone is incorrect, however, that Miller was placed on constructive notice
24   by the July 29, 1997, filing of the trademark application. Miller alleges it used the mark
25   before the application was filed (Doc. No. 41 at 3-4), and the Lanham Act specifically
26   provides that prior users are not put on constructive notice by the filing of a trademark
27   application. 15 U.S.C. § 1057(c)(1). Stone is correct that the issuance of the ‘486
28   Registration placed Miller on constructive notice of its mark. 15 U.S.C. § 1072

                                                  20
                                                                               3:18-cv-00331-BEN-JMA
 1   (“Registration of a mark on the principal register ... shall be constructive notice of the
 2   registrant’s claim of ownership thereof.”). Constructive notice alone, however, is
 3   insufficient to establish a laches defense as a matter of law. See, e.g., E-Sys, 720 F.2d at
 4   607 (where plaintiff filed infringement action six years after receiving constructive notice
 5   through trademark registration, laches would not apply if defendant’s encroachment had
 6   “been minimal, or its growth slow and steady”). As noted above, the Court cannot apply
 7   the laches doctrine without considering a factual record far beyond what is alleged in
 8   Miller’s Counterclaim.
 9         In sum, Miller’s counterclaims are not, at this stage, barred by the statute of
10   limitations or by the doctrine of laches. Accordingly, the Stone’s motion is DENIED on
11   these grounds.
12         For the foregoing reasons, the Motion to Dismiss Counterclaim is DENIED as to
13   Count Four, without prejudice to its renewal, based on further developments.
14                                         CONCLUSION
15         For the reasons state above, the Court DENIES Stone’s motion for a preliminary
16   injunction. The Court further DENIES Stone’s motion to dismiss Miller’s
17   counterclaims.
18         IT IS SO ORDERED.
19
20
21   Dated: March 26, 2019
22
23
24
25
26
27
28

                                                   21
                                                                               3:18-cv-00331-BEN-JMA
